Order unanimously reversed on the law without costs, petition dismissed, and designating petition invalidated. Memorandum: Article 2-A of the Charter of the City of Buffalo requires that candidates for seats on the Buffalo Common Council reside in the district in which they *977run for at least one year prior to the election. Supreme Court erroneously found that the one-year requirement could be satisfied by residency in the district for any one-year period during the candidate’s lifetime. We should not attribute to the City Counsel such an absurd intent. It is obvious that the council intended that the one-year period immediately precede the date of the election (see, McKinney’s Cons Laws of NY, Book 1, Statutes § 145).
Further, we conclude that the one-year residency requirement is constitutional (see, Joseph v City of Birmingham, 510 F Supp 1319; Annotation, Validity of Requirement that Candidate or Public Officer have been Resident of Governmental Unit for Specified Period, 65 ALR3d 1048, § 22, at 1091-1093). (Appeal from order of Supreme Court, Erie County, Sedita, J. —Election Law.) Present—Callahan, J. P., Boomer, Balio, Davis and Lowery, JJ.